Claims 1-4, 6-8, 11-16, 18-20, 23-25 and 51 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 11-12 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9, 11, 14-15 and 30-40 of copending Application No. US 16/234,883 in view of Boulineau et al. (US 2018/0177690 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. US 16/234,883, recite a hair coloring composition comprising amino acid (taurine), carboxylic acids (citric acid), oxidative dyes, monoethanolamine, fatty substances, nonionic surfactants,  conditioning agents (cationic polymers) and solvents (water) as claimed in claims 1-4, 6-8, 11-12 and 51 (see claims 1, 4, 6-9, 11, 14-15 and 30-40 of the copending application No. US. 16/234,883). Therefore, this is an obvious formulation.
The instant claims differ from the teachings of claims 1, 4, 6-9, 11, 14-15 and 30-40 of the copending application No. US. 16/234,883 by reciting a composition for coloring hair comprising at least one amphoteric surfactant.
Boulineau et al. (US’ 690 A1) in analogous art of hair coloring formulation, teaches a hair coloring composition comprising amphoteric surfactants (see page 19, paragraph, 0336).
Therefore, in view of the teaching of Boulineau et al. (US’ 690 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed of the claimed invention to be motivated to modify the coloring composition of the claims of the copending application No. US 16/234,883, by incorporating the amphoteric surfactants as taught by Boulineau et al. (US’ 690 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art would expect that the use of amphoteric surfactants as taught by Boulineau et al. (US’ 690 A1) would be similarly useful and applicable to the analogous hair coloring composition taught by the claims of the copending application No. US 16/234,883.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-16, 18-20, 23-25 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Machover et al. (US 2019/0201309 A1).
Machover et al. (US’ 309 A1) teaches a hair treatment composition comprising amino acids in the amounts of 0.01% to about 5% which is overlapped with the claimed range as claimed in claims 4, 16 and 51(a) (see page 4, paragraph, 0053), wherein the amino acids include taurine and glycine as claimed in claims 1-3 and 13-15 (see page 4, paragraph, 0050), wherein the composition also comprises carboxylic acids in the amounts of 0.01% to 3% as claimed in claims 8, 20 and 51(b) (see page 4, paragraph, 0060), wherein the carboxylic acids include citric acid as claimed in claims 1, 6-7, 13 and 18-19 (see 4, paragraphs, 0058-0059) and wherein the composition also comprises monoethanolamine in the amount of 2% to 11% which is overlapped with the claimed range as claimed in claims 1(c) and 51(c)  (see page 9, paragraph, 0141-0145), wherein the composition also comprises fatty alcohols (fatty compounds), nonionic surfactants and amphoteric surfactants as claimed in claims 1, 13, 23 and 51 (see page 10, paragraph, 0158, page 13, paragraph, 0187 and page 16, paragraph, 0216), wherein the composition also comprises oxidation dyes and direct dyes as claimed in claims 1, 13 and 51 (see page 6, paragraph, 0089), wherein the composition also comprises solvents as claimed in claims 1, 11, 13, 23 and 51 (see page, 14, paragraph, 0204) and wherein the composition also comprises conditioning agents as claimed in claims 12 and 24 (see page 14, paragraph, 0202). Machover et al. (US’ 309 A1) also teaches a method for treatment hair comprising mixing the composition as described above with a developer composition prior to application to the hair as claimed in claim 13 (see page 17, paragraph, 0231) and wherein the developer composition comprising oxidizing agents as claimed in claim 13 (see page 5, paragraph, 0065) and wherein the oxidizing agents include hydrogen peroxide (peroxide) and persulfates as claimed in claim 25 (see page 5, paragraphs, 0062-0064), wherein the treatment composition has a pH above 7 as claimed in claim 1 (see page 9, paragraph, 0146) and wherein the pH of the composition resulting from mixing the treatment composition and the developer composition may range from about 7 to about 8 which is closer the claimed range as claimed in claim 13 (see page 17, paragraph, 0228).
The instant claims differ from the teaching of Machover et al. (US’ 309 A1) by reciting a hair treatment composition and a method comprising ingredients having amounts in the claimed ranges.
However, Machover et al. (US’ 309 A1) teaches a hair treatment composition and a method comprising ingredients having amounts in ranges that overlapped with the claimed ranges.
Therefore, in view of the teaching of Machover et al. (US’ 309 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients in the composition so as to get the maximum effective amounts. The person of ordinary skill in the art would expect such a treatment composition to have similar properties to those claimed, absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761